t c summary opinion united_states tax_court kristen kathy black petitioner v commissioner of internal revenue respondent docket no 8608-10s filed date kristen kathy black pro_se nick g nilan for respondent haines judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and 1unless otherwise indicated section references are to the internal_revenue_code as amended this opinion shall not be treated as precedent for any other case petitioner filed a petition with this court in response to a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination for pursuant to sec_6330 petitioner seeks review of respondent’s determination that respondent’s settlement officer did not abuse her discretion in sustaining the filing of a notice_of_federal_tax_lien and denying an installment_agreement background petitioner maintained her legal residence in the state of washington at the time her petition was filed petitioner filed her form_1040 u s individual_income_tax_return on date reporting tax due of dollar_figure petitioner did not make any payments with her tax_return for and the tax was assessed on date previously petitioner had requested and received an extension of time to file her form_1040 extending the due_date to date petitioner attempted to resolve her tax_liability through the use of an installment_agreement an installment_agreement was entered into on date but she defaulted on the agreement and it terminated on date on that date respondent issued a notice_of_intent_to_levy for petitioner did not request a collection_due_process_hearing with respect to the notice_of_intent_to_levy on date an internal_revenue_service irs employee spoke with petitioner about the collection of her outstanding tax_liability petitioner informed the employee that she was not working and could not pay off the tax_liability the employee requested current financial information but petitioner did not have the information available at the time of the call the employee mailed petitioner a form 433-a collection information statement for wage earners and self-employed individuals and advised her to call back no later than date the employee also informed petitioner that respondent had not received her tax_return petitioner was advised that she needed to file her return and was warned of possible lien and levy enforcement actions levies were made with respect to petitioner’s tax_liability on may and date of dollar_figure and dollar_figure respectively on date petitioner requested another installment_agreement to resolve her income_tax_liability she was informed that an installment_agreement could not be granted until the delinquent return was filed a deadline of date was set for petitioner to file her delinquent_return petitioner was informed that this date would be the ultimate deadline to file and was again warned of possible lien and levy enforcement actions respondent did not receive petitioner’s return until date months after the date deadline on date a notice_of_federal_tax_lien was filed against petitioner with respect to the tax_liability for on date respondent issued a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 cdp_notice the cdp_notice advised petitioner that a notice_of_federal_tax_lien had been filed and that she could request a hearing with the irs office of appeals petitioner filed a form request for a collection_due_process or equivalent_hearing dated date on the form petitioner checked the box for lien withdrawal and for an installment_agreement as a collection alternative enclosed with petitioner’s form was a form operations assistance request from letitia sanches of the taxpayer_advocate_service requesting that ms sanches be contacted if anything additional was required on date respondent’s settlement officer sent petitioner a letter scheduling a telephone conference for date the letter informed petitioner that withdrawal of the notice_of_federal_tax_lien could be considered during the hearing and enclosed a form application_for withdrawal of filed form y notice_of_federal_tax_lien the letter also advised petitioner that in order for the settlement officer to consider alternative collection methods petitioner must have filed all federal tax returns required to be filed in addition the letter specifically requested petitioner to provide a completed form 433-a and a copy of her tax_return by date in order for the settlement officer to consider collection alternatives the settlement officer never requested or received any additional information from ms sanches regarding petitioner’s hearing on date the settlement officer sent a letter to petitioner informing her that she had not received a telephone call or any of the requested information for the hearing the letter requested petitioner to provide any information for consideration within days on date petitioner faxed a letter to the settlement officer explaining that she had recently been out of the country the letter informed the settlement officer that petitioner would call on date to discuss her case the settlement officer did not receive a telephone call or voice message and did not receive petitioner’s delinquent tax_return or any of the requested financial information on date respondent’s office of appeals issued to petitioner a notice_of_determination that sustained the filing of the notice_of_federal_tax_lien for in response to the notice_of_determination petitioner timely mailed her petition to this court on date and it was filed on date see sec_6330 sec_301_6330-1 proced admin regs petitioner does not dispute the underlying tax_liability for i standard of review discussion because the underlying tax_liability is not at issue this court’s review under sec_6330 is for abuse_of_discretion see 114_tc_604 114_tc_176 this standard requires the court to decide whether the settlement officer’s denial of petitioner’s requests to withdraw the federal_tax_lien and consider an installment_agreement was arbitrary capricious or without sound basis in fact or law see 112_tc_19 keller v commissioner tcmemo_2006_ affd in part 568_f3d_710 9th cir fowler v commissioner tcmemo_2004_163 ii withdrawal of notice_of_federal_tax_lien the federal government obtains a lien against all property and rights to property whether real or personal of any person liable for federal taxes upon demand for payment and failure to pay sec_6321 122_tc_287 the lien arises automatically on the date of assessment and continues until the tax_liability is satisfied or the statute_of_limitations bars enforcement of the lien id the notice_of_federal_tax_lien is filed with the appropriate state office or other government office in order to validate the lien against any purchaser holder of a security_interest mechanic’s_lienor or judgment lien creditor see sec_6323 lindsay v commissioner tcmemo_2001_285 affd 56_fedappx_800 9th cir sec_6323 provides in pertinent part sec_6323 withdrawal of notice in certain circumstances -- in general --the secretary may withdraw a notice of a lien filed under this section if the secretary determines that-- a the filing of such notice was premature or otherwise not in accordance with administrative procedures of the secretary b the taxpayer has entered into an agreement under sec_6159 to satisfy the tax_liability for which the lien was imposed by means of installment payments unless such agreement provides otherwise c the withdrawal of such notice will facilitate the collection of the tax_liability or d with the consent of the taxpayer or the national_taxpayer_advocate the withdrawal of such notice would be in the best interests of the taxpayer as determined by the national_taxpayer_advocate and the united_states an income_tax_liability was assessed against petitioner for on date respondent issued a notice_of_levy on date to which petitioner did not respond a notice_of_federal_tax_lien was filed on date filing of the tax_lien took place after assessment and notice_and_demand and at each step petitioner was properly notified therefore the notice_of_federal_tax_lien was not filed prematurely entering into an installment_agreement does not preclude the filing of a federal_tax_lien nor is the commissioner required to withdraw a federal_tax_lien after an installment_agreement has become effective see crisan v commissioner tcmemo_2007_ ramirez v commissioner tcmemo_2005_179 stein v commissioner tcmemo_2004_124 there is no evidence suggesting that the filing of the notice_of_federal_tax_lien would impair petitioner’s ability to pay her outstanding liabilities sec_6323 is permissive the commissioner may withdraw a federal_tax_lien pursuant to sec_6323 but the settlement officer’s denial of petitioner’s request to have the federal_tax_lien withdrawn was not arbitrary capricious or without sound basis in fact or law on the facts presented this court holds that the settlement officer did not abuse her discretion in sustaining the filing of the notice_of_federal_tax_lien see crisan v commissioner supra ramirez v commissioner supra stein v commissioner supra iii installment_agreement generally a taxpayer must be in compliance with all filing_requirements and must provide requested financial information before an installment_agreement may be considered see 129_tc_107 123_tc_1 affd 412_f3d_819 7th cir petitioner has not shown that the filing_requirements for all required tax returns have been met nor has she provided the financial information necessary to support the granting of an installment_agreement the settlement officer’s denial of an installment_agreement was not arbitrary capricious or without sound basis in fact or law therefore the settlement officer did not abuse her discretion in reaching these holdings the court has considered all arguments made and to the extent not mentioned concludes that they are moot irrelevant or without merit 2collection alternatives may be considered where a taxpayer alleges that collection of the liability would create undue_hardship sec_6343 133_tc_392 a taxpayer must submit complete and current financial data to the commissioner to prove undue_hardship vinatieri v commissioner supra pincite petitioner has not submitted complete and current financial data to respondent to reflect the foregoing decision will be entered for respondent
